743 So. 2d 608 (1999)
Michael HOWARD, Appellant,
v.
STATE of Florida, Appellee.
No. 99-1160.
District Court of Appeal of Florida, Fourth District.
October 13, 1999.
*609 Michael Howard, Bristol, appellant pro se.
No appearance required for appellee.
PER CURIAM.
We reverse the trial court's order denying post-conviction relief and remand to the trial court with directions to grant appellant's motion for voluntary dismissal, without prejudice, which was filed one month prior to the entry of the order denying post-conviction relief. See, e.g., Carvalleria v. State, 675 So. 2d 251 (Fla. 3d DCA 1996).
DELL, FARMER and GROSS, JJ., concur.